Citation Nr: 0310214	
Decision Date: 05/28/03    Archive Date: 06/02/03

DOCKET NO.  99-21 914A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to an increased evaluation for residuals of a 
compression fracture, T4-5, currently evaluated as 10 percent 
disabling. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Carole R. Kammel, Counsel

INTRODUCTION


The veteran served on active duty from January 1949 to 
January 1952, and from November 1953 to April 1956.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky, wherein the RO increased the service-
connected thoracic spine disability from noncompensably 
disabling to 10 percent.  As the 10 percent evaluation is 
less than the maximum available under the applicable 
diagnostic criteria, the veteran's claim remains viable on 
appeal.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).

This case was previously before the Board in February 2001 
when it was remanded additional development with respect to 
the veteran's opportunity for a hearing before the Board. 


REMAND

Veterans Claims Assistance Act

On November 9, 2000, during the pendency of the this appeal, 
the President signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (codified at 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, and 5126 (West 2002)).  VCAA includes an enhanced 
duty on the part of VA to notify a claimant of the 
information and evidence necessary to substantiate a claim 
for VA benefits and which evidence, if any, the veteran is 
expected to obtain and submit, and which evidence will be 
retrieved by VA.  See 38 U.S.C.A. § 5103(a) and (b) (West 
2002).  Also see Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).  VCAA is applicable to all claims filed on or 
after the date of enactment, November 9, 2000, or filed 
before the date of enactment and not yet final as of that 
date.  38 U.S.C.A. 5107.  See also Karnas v. Derwinski, 1 
Vet. App. 308 (1991).  

A review of the claims files reflects that pursuant to the 
Board's request for additional development in August 2002, 
the veteran was afforded a VA examination of his spine in 
December 2002.  A copy of the December 2002 examination 
report has been associated with the claims file.  The RO has 
not had the opportunity to readjudicate the issue on appeal 
with consideration of this additional evidence.  See Bernard 
v. Brown, 4 Vet. App. 384, 393-94 (1993).  Further, in 
Disabled American Veterans v. Secretary of Veterans Affairs, 
No. 02-7304, -7305, -7316 (Fed. Cir. May 1, 2003), the United 
States Court of Appeals for the Federal Circuit invalidated 
38 C.F.R. §§ 19.9(a)(2), and (a)(2)(ii) (2002) and noted that 
38 C.F.R. § 19.9(a)(2) (2002) is inconsistent with 38 
U.S.C.A. § 7104(a) (West 2002) because it denies an appellant 
a "review on appeal" when the Board considers additional 
evidence without having to remand the case to the RO for 
initial consideration.  As the RO has not yet initially 
considered the aforementioned report, it would be potentially 
prejudicial to the appellant if the Board were to proceed to 
issue a decision at this time.  See 38 U.S.C.A. § 7104(a) 
(West Supp. 2002); Bernard v. Brown, 4 Vet. App. 384 (1993).  

Pursuant to the Board's request for development in August 
2002, the VA examiner was instructed to report the extent of 
any incoordination, weakened movement and excess fatigabity 
on use of the veteran's thoracic spine.  The VA examiner 
indicated that there was no evidence of any incoordination, 
but that the veteran had weakened movement and excess 
fatigability.  However, he did not comment as to whether or 
not such resulted in additional functional impairment on use 
of the thoracic spine.  

Finally, a review of the December 2002 VA physical 
examination report reflects that X-ray examinations of the 
veteran's thoracic spine were taken at that time.  However, a 
report of a VA radiologist's interpretation of such X-ray 
films are not contained in the claims file.  Such VA 
treatment records may be relevant to the instant claim.



Accordingly, this case is REMANDED to the RO for the 
following action:

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by 38 
U.S.C.A. §§ 5102, 5103, 5103A, and 5107 
(West 2002) are fully complied with and 
satisfied.  In particular, the RO should 
take appropriate action in this case to 
comply with the notice and duty to assist 
provisions of 38 U.S.C.A. § 5103(a) and 
(b), to include with regard to the one-
year period for receipt of additional 
evidence.  

2.  The RO should retrieve the radiograph 
report(s) of the veteran's thoracic spine 
performed on VA examination in December 
2002.  If no such reports are available, 
a statement in this regard should be 
obtained from the Lexington, Kentucky 
VAMC and associated with the claims file.

3.  The RO should schedule the veteran 
for an examination by a Board certified 
orthopedist to determine the nature and 
extent of the service-connected thoracic 
spine disability.  All indicated tests 
and studies should be performed, and any 
indicated consultations should be 
scheduled.  The claims folder must be 
made available to the examiner so that 
the relevant medical history may be 
reviewed.  The examiner must indicate 
that a review of the claims file was 
made.  The examiner must comment on the 
veteran's ability to ambulate.  If the 
veteran arrives to the examination in a 
wheelchair, the examiner is requested to 
comment on whether this is a result of 
the service-connected thoracic spine 
disability or is related to a non 
service-connected disability.  Tests of 
joint motion against varying resistance 
should be performed.  The extent of any 
incoordination, weakened movement and 
excess fatigability on use should be 
described and the additional thoracic 
spine disability, if any, as a result 
thereof.  The physician should be 
requested to identify any objective 
evidence of pain of the thoracic spine 
and all functional impairment due to 
pain.  The physician should provide an 
opinion concerning the degree of any pain 
in the thoracic spine.  

The physician should also express an 
opinion concerning whether there would be 
additional limits on functional ability 
on repeated use or during flare-ups of 
the thoracic spine (if the veteran 
describes flare-ups), and, if feasible, 
express this in terms of additional 
degrees of limitation of motion on 
repeated use or during flare-ups of the 
thoracic spine.  If this is not feasible, 
the physician should so state.  Moreover, 
there must be a full description of the 
effects of the thoracic spine disability 
on the veteran's ordinary activity, 
including the impact of the service-
connected thoracic spine disability on 
the veteran's ability to work.  All 
opinions must be supported by clear and 
complete rationale in a typewritten 
report.

4.  Then, the RO should readjudicate the 
issue of entitlement to an increased 
rating for residuals of a compression 
fracture at T4-5, currently evaluated as 
10 percent disabling with consideration 
of all additional evidence received since 
issuance of the most recent Supplemental 
Statement of the Case.  If the 
determination of this claim remains 
adverse to the veteran, he and his 
representative should be furnished with a 
supplemental statement of the case and 
given an appropriate period of time in 
which to respond before the case is 
returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



		
	U. R. POWELL
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




